                         Case 1:21-cr-00348-JMF Document 17 Filed 09/09/21 Page 1 of 2

                                            CAHILL GORDON & REINDEL LLP
                                                      32 OLD SLIP
                                                   NEW YORK, NY 10005
HELENE R. BANKS            PATRICK GORDON                TELEPHONE: (212) 701-3000      MEGHAN N. McDERMOTT          SEAN P. TONOLLI
ANIRUDH BANSAL             JASON M. HALL                    WWW.CAHILL.COM              WILLIAM J. MILLER            JOHN A. TRIPODORO
DAVID L. BARASH            STEPHEN HARPER                     ___________               NOAH B. NEWITZ               GLENN J. WALDRIP, JR.
LANDIS C. BEST             WILLIAM M. HARTNETT                                          WARREN NEWTON §              HERBERT S. WASHER
BRADLEY J. BONDI           NOLA B. HELLER                  1990 K STREET, N.W.          DAVID R. OWEN                MICHAEL B. WEISS
BROCKTON B. BOSSON         CRAIG M. HOROWITZ            WASHINGTON, DC 20006-1181       JOHN PAPACHRISTOS            DAVID WISHENGRAD
JONATHAN BROWNSON *        DOUGLAS S. HOROWITZ                (202) 862-8900            LUIS R. PENALVER             COREY WRIGHT
JAMES J. CLARK             TIMOTHY B. HOWELL                                            KIMBERLY PETILLO-DÉCOSSARD   JOSHUA M. ZELIG
CHRISTOPHER W. CLEMENT     DAVID G. JANUSZEWSKI      CAHILL GORDON & REINDEL (UK) LLP   SHEILA C. RAMESH             DANIEL J. ZUBKOFF
LISA COLLIER               ELAI KATZ                       24 MONUMENT STREET           MICHAEL W. REDDY
AYANO K. CREED             JAKE KEAVENY                       LONDON EC3R 8AJ           OLEG REZZY
PRUE CRIDDLE ±             BRIAN S. KELLEHER                 +44 (0) 20 7920 9800       THORN ROSENTHAL
SEAN M. DAVIS              RICHARD KELLY                        ___________             TAMMY L. ROY                  * ADMITTED AS A SOLICITOR IN
                                                                                                                     ENGLAND AND WALES ONLY
STUART G. DOWNING          CHÉRIE R. KISER ‡                                            JONATHAN A. SCHAFFZIN
                                                                                                                      ± ADMITTED AS A SOLICITOR IN
ADAM M. DWORKIN            JOEL KURTZBERG                WRITER’S DIRECT NUMBER         DARREN SILVER                WESTERN AUSTRALIA ONLY
ANASTASIA EFIMOVA          TED B. LACEY                                                 JOSIAH M. SLOTNICK
JENNIFER B. EZRING                                                                      RICHARD A. STIEGLITZ JR.      ‡ ADMITTED IN DC ONLY
                           MARC R. LASHBROOK
HELENA S. FRANCESCHI                                                                    ROSS E. STURMAN               § ADMITTED AS AN ATTORNEY
                           ALIZA R. LEVINE                                                                           IN THE REPUBLIC OF SOUTH AFRICA
JOAN MURTAGH FRANKEL       JOEL H. LEVITIN                                              SUSANNA M. SUH               ONLY
JONATHAN J. FRANKEL        GEOFFREY E. LIEBMANN                                         ANTHONY K. TAMA
ARIEL GOLDMAN              BRIAN T. MARKLEY                                             JONATHAN D. THIER

                                                          (212) 701-3008

                                                                                                          September 8, 2021


            Honorable Jesse M. Furman
            United States District Judge
            United States District Court
            40 Centre Street, Room 2202
            New York, NY 10007

                             Re:       United States of America v. Temaine Pelzer, 21 Cr. 348
                                       (JMF)

            Dear Judge Furman,

                    We write to respectfully request a two-week adjournment of the pretrial conference in the
            above-captioned case, which is currently scheduled for September 20, 2021. Mr. Pelzer’s
            deferred prosecution request is currently under consideration by the government. The
            government has informed the undersigned that it expects to render a decision on the request
            shortly, but has posed several follow-up questions that Mr. Pelzer is currently in the process of
            answering. A two-week adjournment will ensure that the government will be able to complete
            its consideration of Mr. Pelzer’s request, and allow the parties to engage in any necessary follow-
            up discussions pending the government’s decision.
          Case 1:21-cr-00348-JMF Document 17 Filed 09/09/21 Page 2 of 2
CAHILL GORDON & REINDEL LLP


                                              -2-



       The government consents to this request. Should the Court be inclined to grant this
request, the parties jointly ask that time be excluded under the Speedy Trial Act between
September 20, 2021 and the new conference date.

                                                    Respectfully Submitted,



                                                    s/ Nola B. Heller
                                                    Nola B. Heller
                                                    Connor O’Shea
                                                    CAHILL GORDON & REINDEL LLP
                                                    32 Old Slip
                                                    New York, NY 10005
                                                    Tel: (212) 701-3008
                                                    nheller@cahill.com

                                                    Attorneys for Defendant Temaine Pelzer


BY E-MAIL AND ECF


Application GRANTED. The conference is hereby ADJOURNED to October 12, 2021, at 11:00 a.m.
Time is excluded in the interests of justice from today, September 9, 2021, until October 12, 2021, to
permit the Government to consider the Defendant's application. The Clerk of Court is directed to
terminate Doc. #16. SO ORDERED.



                                         September 9, 2021
